Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                July 18, 2018

The Court of Appeals hereby passes the following order:

A18A1356. DALE RECYCLING & USED AUTO PARTS, INC. v. CLARK et
    al.

      The Appellant appeals from the trial court’s denial of its motion to dismiss the
Appellees’ appeal from a related order, which was docketed in this Court as Case No.
A18A1355.
      In a separate opinion, this Court has affirmed the trial court’s judgment in Case
No. A18A1355. Consequently, the instant appeal is DISMISSED as MOOT.

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        07/18/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.